

115 S46 IS: Strengthening Medicare Intensive Cardiac Rehabilitation Programs Act of 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 46IN THE SENATE OF THE UNITED STATESJanuary 5, 2017Mr. Heller (for himself, Mr. Blunt, and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to strengthen intensive cardiac rehabilitation
			 programs under the Medicare program.
	
 1.Short titleThis Act may be cited as the Strengthening Medicare Intensive Cardiac Rehabilitation Programs Act of 2017. 2.Revised requirements for Medicare intensive care rehabilitation programsSection 1861(eee)(4) of the Social Security Act (42 U.S.C. 1395x(eee)(4)) is amended—
 (1)in subparagraph (A)— (A)in the matter preceding clause (i)—
 (i)by striking physician-supervised program (as described in paragraph (2)) and inserting program (supervised as described in paragraph (2)); and (ii)by striking , in peer-reviewed published research, that it accomplished and inserting in peer-reviewed published research of its own program, that by lifestyle changes alone it accomplished;
 (B)in clause (i)— (i)in subclause (I), by striking positively affected and inserting reversed;
 (ii)in subclause (II), by striking or and inserting and; and (iii)by striking subclause (III);
 (C)in clause (ii), in the matter preceding subclause (I), by inserting both a statistically significant increase in the measure of blood flow to the heart when compared to a control group and before a statistically significant; and
 (D)by adding at the end the following new sentence:  Programs that the Secretary approved under this paragraph before August 1, 2015, as intensive cardiac rehabilitation programs according to the requirements under this subparagraph before the date of the enactment of the Strengthening Medicare Intensive Cardiac Rehabilitation Programs Act of 2017 shall be deemed to meet the requirements under this subparagraph applied pursuant to the amendments made by such Act.; and (2)in subparagraph (B)—
 (A)in clause (v), by striking at the end or; (B)in clause (vi), by striking at the end the period; and
 (C)by adding at the end the following new clauses:  (vii)stable, chronic heart failure (defined as patients with left ventricular ejection fraction of 35 percent or less and New York Heart Association (NYHA) class II to IV symptoms despite being on optimal heart failure therapy for at least 6 weeks); or
 (viii)any additional condition for which the Secretary has determined that a cardiac rehabilitation program shall be covered..